Citation Nr: 0214637	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  96-45 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the left ankle with degenerative joint disease 
(left ankle disability), currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel



INTRODUCTION

The veteran had active service from June 1978 until April 
1979.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a June 1996 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Los Angeles, California, which denied the benefit sought 
on appeal.

This matter was previously before the Board in October 1998.  
At that time, a remand was ordered to accomplish further 
development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  The veteran's left ankle disability is currently 
productive of complaints of throbbing pain, stiffness, 
weakness, swelling, instability and lack of endurance; 
objective evidence reveals an antalgic gait, tenderness to 
palpation, painful motion and weakness, with no malunion, 
nonunion, instability, fatigability, coordination, swelling 
or inflammation.  


CONCLUSION OF LAW

The schedular criteria for an increased rating for a left 
ankle disability have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

Duty to notify/assist

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.


The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); See also Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal, as the requirements for the VCAA have 
already been met.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran). 

Regarding the VCAA, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim, which included copies of the rating 
actions, a statement of the case issued in September 1996 and 
supplemental statements of the case issued in May 1999, 
January 2001 and June 2002.  The RO also made satisfactory 
efforts to ensure that all relevant evidence had been 
associated with the claims file.  For example, per the 
Board's remand instructions in October 1998, the veteran was 
scheduled for a VA examination in August 1999.  The file also 
contains reports of VA examinations dated in March 1996 and 
April 2001.  Additionally, VA outpatient treatment reports 
dated from July 1982 to September 1995 are associated with 
the claims file.  Moreover, the file contains a private x-ray 
report dated April 2001.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.  Thus, the 
obligation that the RO provide the claimant with any notice 
about how the responsibilities are divided between VA and the 
claimant in obtaining evidence is now moot. 

Relevant law and regulations

Disability ratings- in general

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (rating 
schedule), which is based upon the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Factual background

The veteran was examined by VA in March 1996.  The veteran 
complained of constant left ankle pain.  He stated that he 
was unable to work due to such pain. Objectively, the veteran 
walked with a limp.  Examination of the left knee revealed no 
swelling.  There was no malunion or any other deformities of 
the knee. Scars of the knee and thigh were noted.  They were 
nontender.  The left ankle had dorsiflexion to 10 degrees, 
plantar flexion to 30 degrees, internal rotation to 30 
degrees and external rotation to 10 degrees.  There was pain 
with movement.  The veteran was diagnosed with a history of 
left ankle fracture with range of motion deficit, with mild 
osteoarthritic changes.  Left lateral malleolus scarring and 
left thigh scarring were also diagnosed.  

The veteran was next examined in August 1999.  He complained 
of swelling, clicking, popping and stiffness in the morning.  
He denied any buckling or instability.  He reported sharp 
pain, worse on standing and walking.  He denied the use of 
crutches, a cane or a brace.  

Upon gait, there appeared to be some antalgia to the left and 
slight pes valgus of the left foot.  The left ankle showed a 
2.5 cm. by 4 cm. scar anterolaterally.  Subtalar and mid-foot 
range of motion were within normal limits.  There was no 
swelling or effusion.  The left ankle showed tenderness, 
centrally, as well as at the anterolateral aspect of the 
ankle.  There were no other joints involved.  There were no 
other skin changes or any other evidence of disuse.  There 
was decreased sensation to light touch on the lateral aspect 
of the left foot.  The examiner found no evidence of nonunion 
of the tibia or fibula.  There was a suggestion of mild 
malunion of the fibula.  It was deemed to be "quite mild" 
and unlikely to have functional significance.  The veteran's 
left ankle displayed the following range of motion: 
dorsiflexion to 10 degrees (20 degrees noted to be normal); 
plantar flexion to 45 degrees (noted to be normal); eversion 
to 20 degrees (noted to be normal); and inversion to 30 
degrees (noted to be normal).  The examiner stated that there 
was no pain, weakness, lack of endurance, fatigue or 
incoordination affecting the left ankle range of motion.  
However, further into the examination report it was noted 
that the veteran had excess fatigability and incoordination 
in the left ankle and that movement was weakened by pain.  
The veteran was diagnosed with status post left ankle 
fracture as a child and mild degenerative arthritis, left 
ankle.  The examiner noted that the veteran's arthritis was 
his overwhelming anatomic condition.  

Following objective examination, the examiner offered stated 
that, in his opinion, there was enough pathology present to 
support the veteran's subjective complaints.  He stated that 
the pain was moderate, as shown by the veteran's use of 
medication and by his antalgic gait.  The examiner stated 
that it was possible that the veteran experienced greater 
limitation of motion due to pain on use or during flare-ups.  
However, he was unable to quantify the additional degree of 
limitation.  The examiner added that the veteran would need 
to be examined during a flare-up to assess any additional 
limitation under such circumstances.  Overall, the severity 
of the veteran's symptomatology was moderate and would 
preclude him from manual labor.  The veteran had no 
limitations in performing sedentary activities.  Further, the 
examiner stated that the veteran should be able to stand and 
walk for 2 hours during an 8-hour day, without the use of 
assistive devices.  He did state that the veteran should not 
standing or walking in greater than 30-minute increments at a 
time.  Also, the veteran was to avoid walking on uneven 
ground.  The veteran was deemed fit to lift or carry 10 
pounds on an occasional basis.  He was not fit to lift 
heavier amounts.  Furthermore, the examiner recommended that 
the veteran avoid running or jumping activities.  Sitting was 
not limited, nor was upper extremity use.  

X-rays taken in conjunction with the August 1999 examination 
showed a 1+ anterior osteophyte formation at the anterior 
aspect of the talus, which appeared to be in a non-articular 
area.  There was a loose body in the soft tissues distal to 
the distal aspect of the fibula.  This was an ossified area 
measuring 7 mm. in diameter.  This was extra-articular.  
Also, something appearing to be an osteophyte was noted.  
There was no evidence of fracture of the distal fibula, 
either recent or old.  The distal aspect of the distal fibula 
did give the suggestion of having a 1+ apex posterior 
angulation, which would be consistent with a very old 
fracture.  There was also the suggestion of some cortical 
irregularity of the medial aspect of the talus at the 
articular surface.  The left ankle mortise was well 
preserved.  

The veteran was most recently examined in April 2001, for the 
purpose of obtaining an independent medical opinion.  The 
veteran presented with complaints of throbbing pain in his 
left ankle.  The pain occurred daily and was associated with 
stiffness, weakness and swelling, instability and lack of 
endurance.  The veteran took Tylenol for his left ankle pain, 
which provided only temporary improvement.  The veteran 
stated not currently employed, but that he occasionally took 
odd jobs as a handyman.  Regarding the activities of daily 
living, the veteran was able to brush his teeth.  He had 
difficulty dressing himself and had to sit in the bathtub to 
take a shower.  He was limited in walking and grocery 
shopping for prolonged periods of time.  He could vacuum, 
drive a car, and take out his garbage cans.  He was unable to 
push a lawnmower or engage in gardening.  He could climb 
stairs.  

Objectively, the veteran's posture was normal.  He walked 
with an antalgic gait, favoring the left, due to left ankle 
pain.  His gait was not unsteady or unpredictable.  He did 
not require an assistive aid to ambulate.  A soft nontender 
scar was noted as to the left lateral malleolus.  Examination 
of the feet revealed evidence of a mildly increased callous 
formation.  There was no evidence of unusual shoe wear 
pattern.  The veteran did not have limited function in 
standing or walking, except that he could not perform either 
activity for greater than 30 minutes at a time.  The left 
ankle showed evidence of a prominent malleolus.  There was no 
evidence of tenderness to palpation in the distal fibula.  
There was no evidence of malunion or nonunion noted.  There 
was painful motion in all directions in addition to weakness 
at the limits of motion secondary to pain in the left ankle.  
There was no evidence of instability, fatigability or 
incoordination.  There was also no evidence of swelling or 
inflammation.  The veteran's left ankle range of motion was 
as follows: active dorsiflexion to 10 degrees (20 degrees 
noted to be normal), with pain; dorsiflexion against gravity 
was to 10 degrees; active plantar flexion was to 20 degrees 
(45 degrees noted to be normal), with movement against 
gravity to 20 degrees.  The examiner noted that range of 
motion of the affected joint was limited by pain and 
weakness, with pain having the major functional impact.  The 
diagnosis was left ankle fracture, status post open reduction 
and internal fixation with residual disfiguring scar and 
limitation of motion.  Degenerative arthritis, left ankle, 
was also diagnosed.    

The examiner furnished additional comments following his 
evaluation of the veteran.  He reiterated that the findings 
support the veteran's complaints, that pain and weakness on 
motion were detected and that such pain and weakness was 
moderate.  The examiner further stated that the residuals of 
the veteran's childhood left ankle fracture caused weakened 
movement.  He stated that excessive fatigability and 
incoordination were not demonstrated.  The severity of the 
manifestations of the veteran's residuals, left ankle 
fracture, were mild to moderate.  The examiner then commented 
that the veteran's current left ankle symptomatology was due 
to his reinjury in service, not due to the original childhood 
fracture.  The examiner stated that, due to the veteran's 
left ankle pathology, he would have significant difficulty in 
ambulation.  As a consequence, in his opinion, the veteran 
was occupationally limited to work involving limited standing 
and walking.  The veteran was advised to avoid jumping, 
stepping and walking on uneven ground.  He was also to avoid 
walking uninterrupted for greater than 30 minutes.  Regarding 
the veteran's skin changes, they were deemed to relate to his 
previous surgery.  

X-rays taken in April 2001 demonstrated no abnormality of the 
left ankle.  

Analysis

The veteran is presently rated at 20 percent under Diagnostic 
Code 5262 for a left ankle disability.  He contends that the 
severity of his condition warrants a higher rating.  The 
Board has reviewed the evidence of record and, for the 
reasons discussed below, finds no basis for an increased 
rating.  

At the outset, the Board observes that the evidence does not 
establish nonunion or malunion of the tibia or fibula.  
Therefore, it would appear that Diagnostic Code 5262 is not 
the most appropriate Code section under which to rate the 
veteran.  The more appropriate section is Diagnostic Code 
5271, pertaining to limitation of motion.  However, as 
Diagnostic Code 5272 does not offer a rating in excess of the 
presently assigned 20 percent evaluation, and as the Board is 
obligated to consider all possible means by which an 
increased rating may be achieved, Diagnostic Code 5262 will 
be considered by analogy.  See 38 C.F.R. § 4.20.   

Under Diagnostic Code 5262, for impairment of the tibia and 
fibula, a 20 percent rating is warranted for moderate knee or 
ankle disability.  A 30 percent evaluation applies for 
malunion of the tibia and fibula, with marked knee or ankle 
disability.  Finally, a 40 percent evaluation applies for 
nonunion of the tibia and fibula, with loose motion, 
requiring a brace.  

The medical evidence of record fails to establish the 
criteria for a higher rating under Diagnostic Code 5262.  The 
independent examiner in April 2001 was specifically requested 
to address whether the veteran had nonunion or malunion of 
the tibia or fibula.  He stated that no such malunion or 
nonunion was demonstrated.  The Board does acknowledge a 
finding made in August 1999 that there was a suggestion of 
mild malunion of the fibula.  However, the Board is more 
persuaded by the April 2001 statement, which was more 
definitive.  Moreover, the Board notes that even if the 
veteran were found to have malunion of the tibia or fibula, 
the next-higher rating of 30 percent would still be 
inappropriate because the evidence does not show "marked" 
disability.  Indeed, the examiners in August 1999 and April 
2001 both deemed the severity of his left ankle disability to 
be moderate, which is consistent with the presently assigned 
20 percent evaluation under Diagnostic Code 5262.

In determining that the veteran's left ankle disability is 
not "marked," the Board further notes August 1999 
examination findings revealing that subtalar and mid-foot 
range of motion were within normal limits and that there was 
no swelling or effusion.  While the veteran only had 
dorsiflexion to 10 degrees, all other range of motion 
findings were within normal limits.  Moreover, April 2001 
findings revealed normal posture.  There was no evidence of 
instability, fatigability or incoordination, swelling or 
inflammation.  It was noted that the veteran ambulated 
without use of assistive devices.  Finally, April 2001 x-rays 
revealed no left ankle abnormalities.  The Board acknowledges 
findings of antalgic gait, left ankle tenderness, decreased 
sensation to light touch, and pain and weakness on movement.  
However, the Board finds that the overall evidence supports 
the assessents, made by examiners in August 1999 and April 
2001, that the veteran's left ankle disability is moderate in 
severity.  

The Board has considered whether any alternate Diagnostic 
Code sections may serve as a basis for an increased rating.  
As the medical evidence does not indicate ankylosis, 
Diagnostic Code 5270 is not for application.  Remaining Code 
sections 5271-5274 fail to offer an award in excess of the 
presently assigned 20 percent rating.  Thus, a higher 
evaluation can not be achieved through the application of an 
alternate Code section in this case.  

The Board has also considered whether the provisions of 38 
C.F.R. §§ 4.40, 4.45, and 4.59 (2002) may provide a basis for 
an increased evaluation for the veteran's left ankle 
disability.  The Board notes that the evidence reveals an 
antalgic gait, and limited dorsiflexion and plantar flexion, 
with pain and weakness on motion.  The August 1999 
examination also noted excess fatigability and incoordination 
in the left ankle, though such symptomatology was noted to be 
absent in April 2001.  The evidence further reveals that the 
veteran's left ankle precluded manual labor, uninterrupted 
walking or standing for greater than 30 minutes, walking on 
uneven ground, and carrying more than 10 pounds of weight.  
The veteran also had difficulty dressing himself and shopping 
for groceries.  It was further noted that he could not push a 
lawnmower and that he had to sit in his bathtub to take a 
shower.  However, the Board finds that while the above 
evidence demonstrates limitation of function as the veteran's 
left ankle, such limitation has already been contemplated in 
his present rating assignment of 20 percent under Diagnostic 
Code 5262.  The Board finds that a higher evaluation is not 
justified on the basis of DeLuca principles.  In so deciding, 
the Board notes that the veteran was found fit to perform 
sedentary work and could also vacuum, drive a car, climb 
stairs and take out his garbage.  The Board also notes that 
the veteran walked without use of assistive devices.  

The Board has further considered the possibility of a 
separate rating for a scar under 38 C.F.R. § 4.118.  The 
rating criteria for skin conditions were revised effective 
August 30, 2002.  Under the old criteria, the potentially 
applicable Code sections are Diagnostic Codes 7803, 7804 and 
7805.  Diagnostic Code 7803 requires evidence of repeated 
ulceration, which is absent here.  Diagnostic Code 7804 
requires tenderness on palpation, which has not been shown.  
Diagnostic Code 7805 provides that rating should be based on 
limitation of motion.  However, as the evidence does not 
establish that the veteran's left ankle and leg scars had any 
impact of his limited motion, Diagnostic Code 7805 does not 
serve as a basis for a separate rating.  For the same reason, 
Diagnostic Code 7801 under the new criteria is not for 
application.  As there is no evidence of unstable scars, the 
newly revised 7803 does not apply.  No other Code sections, 
old or new, serve as a basis for a separate scar rating.    

In summation, the medical evidence reveals a disability 
picture consistent with the veteran's present 20 percent 
disability evaluation under Diagnostic Code 5262.  The 
evidence does not warrant an increased rating under any 
alternate Code sections or on the basis of DeLuca principles.  
As there is not an approximate balance of positive and 
negative evidence regarding the merits of the appellant's 
claim that would give rise to a reasonable doubt in favor of 
the appellant, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the veteran's 
left ankle disability has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

The schedular criteria having not been met, entitlement to an 
increased rating for a left ankle disability is denied. 




		
	Richard B. Frank 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

